Title: From Thomas Jefferson to James Rumsey, 14 October 1789
From: Jefferson, Thomas
To: Rumsey, James



Dear Sir
Cowes Octob. 14. 1789.

I am honored with your favor of the 4th. instant and will pay attention to what you say on the subject of the Barker’s mill your friends beyond the water are about to erect. I am sincerely sorry not to have known the result of your experiment for steam navigation before my departure. Tho I have already been detained here and at Havre 16. days by contrary winds I mu[ch] hope that detention will not continue till your experiment be tried. As I feel  infinitely interested in it’s success, would you be so good, my dear Sir, as to drop me a line on the subject as soon as the experiment shall be made. If directed to me at Richmond to the care of Mr. Alexr. Donald, and sent by a Virginia ship, I shall get it with certainty. As soon as your experiment shall be over, Mr. Short will do for you at Paris whatever I could have done towards obtaining you a patent there. I am with great esteem Dr. sir Your most obedt. humble servt.,

Th: Jefferson

